Title: From Thomas Jefferson to John Jay, 27 October 1786
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Oct. 27. 1786.

By a confidential opportunity to London I had the honour of writing to you on the 23d. instant, and of inclosing you the original letter of Monsieur de Calonnes to me on the subject of our commerce. As it is probable however that the French packet which is to sail from Lorient the 1st. of the next month will sooner reach you, I inclose some printed copies of the same letter by that conveiance, and have the honour to be with sentiments of the most perfect esteem and respect, Sir Your most obedient & most humble servant,

Th: Jefferson

